Citation Nr: 0904582	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-26 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals, ventral incisional hernia repair.  


REPRESENATION

Appellant represented by:  Texas Veterans Commission



ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1956 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have an additional disability that was 
caused or aggravated by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
or by events not reasonably foreseeable on the part of VA in 
furnishing medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals, ventral hernia repair, have not been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the Veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 


A.  Duty to Notify

The RO provided the Veteran with VCAA notice in a November 
2006 letter.  This letter notified the Veteran of the 
evidence required to substantiate his claim and informed the 
Veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist him in obtaining.  This 
letter advised the Veteran of the evidence necessary to 
establish a disability rating or effective date.  This notice 
complied with the timing requirements set forth in Pelegrini, 
as it was provided prior to the initial unfavorable rating 
decision.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
Veteran with the development of this claim.  The RO assisted 
the Veteran by obtaining the service medical records and 
relevant post-service medical records.  The Veteran was 
afforded a VA examination in March 2007, and a VHA medical 
opinion was obtained in November 2008.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing this claim.  


II.  Analysis of Claim

A.  Legal Criteria 

For claims filed on or after October 1, 1997, compensation 
under 38 U.S.C.A. 
§ 1151 shall be awarded where a Veteran suffers an injury or 
an aggravation of an injury that results in an additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment.  Such disability is a qualifying 
additional disability if it was not the result of the 
Veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran, either by a Department employee or in 
a Department facility, and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

A determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2008).

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required.  To establish 
causation, evidence must show that the hospital care, medical 
or surgical treatment, or examination resulted in the 
Veteran's additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and 
that the Veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1) (2008).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a Veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2008).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2008).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
Veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the Veteran's additional disability or 
death and (i) that VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
or (ii) that VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, 
in appropriate cases, the Veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1) (2008).

B.  Analysis

The Veteran claims entitlement to compensation under § 1151 
for complications of abdominal aorta aneurysm repair.  

VA medical records dated in February 2003 show that the 
Veteran was diagnosed with abdominal aortic aneurysm.  He 
underwent open tube graft repair of an abdominal aortic 
aneurysm on February 12, 2003.  

Vascular surgery records in August 2003 and February 2004 
reflect that the Veteran was seen for post-operative follow-
up.  Complaints of mild abdominal pain with heavy lifting 
were noted on both occasions.

VA progress notes dated in September 2004 reflect that the 
Veteran reported an abdominal wall hernia at the sight of the 
previous abdominal aortic aneurysm repair.  Assessment was 
incision hernia at the sight of previous abdominal aortic 
aneurysm repair.  The Veteran was referred to general surgery 
for consideration of elective repair.  On October 14, 2004, 
the Veteran underwent open ventral hernia repair with mesh.  
The Veteran was subsequently seen for follow-up on October 
26, 2004.  It was noted that the Veteran complained of 
tenderness in the area.  A physician noted    some erythema 
at the upper aspect of the wound.  

Progress notes dated on October 27, 2004 reflect that the 
Veteran reported persistent drainage from the surgical site.  
A physician noted an assessment of wound infection status 
post ventral hernia repair.  The Veteran was admitted for a 
two-week course of vancomycin with the plan to remove the 
mesh if resolution was not achieved.  

VA records dated on November 1, 2004 indicated that the wound 
was breaking down with fluid and mesh visible beneath the 
skin.  A physician noted that the course of IV vancomycin 
failed, and the Veteran would need the mesh removed.
The Veteran underwent surgery for removal of the infected 
wall mesh on November 5, 2004.  

VA outpatient records dated in January 2007 reflect that the 
Veteran complained of pain with exertion.  Examination of the 
abdomen revealed a soft, large midline scar that was densely 
adherent to the underlying bowel.  It was noted that there 
was a large defect with the contents easily reducible.

There are two medical opinions of record in this case.  In 
November 2007, the Veteran underwent a VA digestive 
conditions examination.  The examiner reviewed the claims 
file.  The examiner diagnosed:  status post abdominal aortic 
aneurysm repair and graft, successful; failed ventral 
incisional hernia repair due to infection of mesh support, 
which required removal; and painful scar with residual 
diffuse bulging of the abdomen due to loss of abdominal wall 
function plus scar.  The examiner stated that the hernia was 
a complication of the original surgery, and the infection was 
a complication of hernia repair.  

The November 2007 opinion establishes that the Veteran has 
additional disabilities of hernia as the result of the 
February 2003 surgery and infection of mesh support a result 
of the October 2004 surgery.  The November 2007 examination 
did not address whether the additional disabilities of hernia 
and infection were the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment.  The Board requested another medical 
opinion to address these issues.   

In November 2008, an opinion was obtained from a vascular 
surgeon.  The examiner indicated that the claims file was 
reviewed.  The examiner opined that the additional disability 
of hernia was not caused by carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of VA or an event not reasonably foreseeable.  
The examiner stated, "the presence of symptomatic aneurysm 
mandated repair as symptoms may be an indication of impending 
rupture, which would be fatal. [The Veteran] was 
appropriately admitted to an intensive care unit and rapidly 
operated on.  There are no indications that care was delayed 
or failed to meet the highest standards of care."  The 
examiner stated that incisional hernia is an understood late 
complication after repair of abdominal aortic aneurysms.  

The examiner opined that the additional disability of 
infection of the mesh support was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance or fault by VA in furnishing 
hospital care or an event not reasonably foreseeable.  The 
examiner opined that pre-peritoneal polypropene mesh 
placement is a simple, safe and effective method to decrease 
the incidence of incisional hernia after abdominal aortic 
aneurysm repair.  The examiner stated that appropriate 
antibiotics were administered, and no break in sterile 
technique could be identified.   

Based on the foregoing, the Board finds that the evidence 
does not demonstrate carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in treating the Veteran.  Moreover, it has not 
been shown that any additional disability occurred as a 
result of an event not reasonably foreseeable.  Accordingly, 
the Board finds that entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals, ventral hernia repair, is not 
warranted.  As there is a preponderance of the evidence 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Compensation for residuals, ventral incisional hernia repair 
under the provisions of 38 U.S.C.A. § 1151 is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


